SALCINES, Judge.
Grover Wayne Peavy timely appeals the summary denial of his motion for postcon-viction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, he alleged numerous claims. We reverse as to one claim and affirm as to the other claims without comment.
Mr. Peavy was convicted of a first-degree murder that occurred on August 19, 1997. In the postconviction motion, he alleged that his trial counsel was ineffective for failing to investigate fully the defense of voluntary intoxication with psychotropic medications1. He has stated a facially sufficient claim that is not refuted by the record. We reverse. On remand, if the trial court again summarily denies the claim, the trial court must attach record documents that conclusively refute the claim.
Affirmed in part, reversed in part, and remanded.
THREADGILL, A.C.J., and STRINGER, J., Concur.

. The legislature has since stricken the voluntary intoxication defense. See § 75.051, Fla. Stat. (2001).